                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

ROBERT F. COOPER, et al.,                 *

       Plaintiffs,                        *

vs.                                       *
                                                     CASE NO. 4:17-CV-116(CDL)
PARKER PROMOTIONS, INC., et               *
al.,
                                          *
       Defendants.
                                          *

                                   O R D E R

       Plaintiffs worked at an establishment called Club Fetish.

Club Fetish is owned by Defendant Parker Promotions, Inc., which

is owned by Defendant Nicholas Parker. Plaintiffs assert that

they were employees of Defendants, and they seek to recover

unpaid overtime from Defendants under the Fair Labor Standards

Act, 29 U.S.C. §§ 201-219 (“FLSA”).

       To prove that they were “employed in an enterprise engaged

in    commerce”    within   the    meaning      of   29   U.S.C.   §   207(a)(1),

Plaintiffs sought to depose Master Tax Solutions, which prepared

tax   returns     for   Nicholas   Parker      and   Parker    Promotions,   Inc.

Nicholas Parker requested a protective order as to his personal

income, and the Court previously granted in part and denied in

part Parker’s motion.        See generally August 29, 2018 Order, ECF

No. 36.    The Court denied the motion as to revenue that Parker

derived   from    his   equipment    at       Club   Fetish,   including   gaming
machines, automatic teller machines, and billiard tables. The

Court otherwise granted Parker’s motion for a protective order,

with the caveat that Plaintiffs would be permitted to discover

evidence regarding income Parker derived from another club he

owned, Club Dreams, if (1) Defendants had an opportunity to

depose    Plaintiff    Robert     Cooper   regarding   his      contention    that

Club Fetish was part of an enterprise with Club Dreams and (2)

the Court became satisfied that there is at least a genuine fact

dispute as to whether Club Dreams and Club Fetish were part of

one enterprise.       Id. at 3.

     Cooper has now been deposed about the enterprise issue, and

Plaintiffs filed a motion for leave to conduct discovery as to

the revenues of Club Dreams, which Parker operated as a sole

proprietorship.        That   motion   (ECF   No.   39)    is    granted.      The

present    record     contains    evidence,   viewed      in    the   light   most

favorable to Plaintiffs and drawing all reasonable inferences in

their favor, that Club Fetish employees were sometimes directed

to work at Club Dreams, that these employees were paid for that

work by Club Fetish, and that employees moved alcohol back and

forth between the two clubs.           Based on this proffer, the Court

finds that Plaintiffs should be permitted to discover evidence

regarding income Parker derived from Club Dreams.                      The Court

emphasizes that is not concluding at this time that Club Dreams

and Club Fetish were part of a single enterprise.                     Rather, the


                                       2
Court     simply    finds    that     Plaintiffs    have   submitted   enough

evidence to warrant discovery into the revenues of Club Dreams.

      Discovery in this action closed on September 14, 2018, but

the deposition of Master Tax Solutions could not take place

before the close of discovery because the attorney for Master

Tax     Solutions   had     several    family   emergencies.      Plaintiffs

requested a short extension of discovery so they can take the

deposition of Master Tax Solutions.                That request is granted.

Discovery is extended until October 31, 2018.

      IT IS SO ORDERED, this 5th day of October, 2018.

                                            s/Clay D. Land
                                            CLAY D. LAND
                                            CHIEF U.S. DISTRICT COURT JUDGE
                                            MIDDLE DISTRICT OF GEORGIA




                                        3
